702 S.E.2d 305 (2010)
David SCHEERER, individually, and Mountain Life Realty, LLC
v.
Jack FISHER, individually, and Renaissance Ventures, LLC, Highland Forest Partners, LLC.
No. 77P10.
Supreme Court of North Carolina.
October 7, 2010.
Randal Seago, Sylva, for Jack Fisher, et al.
Eric Ridenour, Sylva, for David Scheerer, et al.
Prior report: ___ N.C.App. ___, 688 S.E.2d 472.

ORDER
Upon consideration of the petition filed on the 22nd of February 2010 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."